DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “ED” in line 3 should be “EC.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the electrolyte" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim has been interpreted as depending from claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Azami et al (US 20150349332) in view of Tokuda et al (US 20100119956).  
Regarding claim 1, Azami et al. is directed to a lithium ion battery.  The battery comprises an anode having an active layer on a current collector, the active layer having a mass load of 10 mg/cm2 (100 g/m2), thereby anticipating the claimed range ([0107]).  The cathode comprises an active layer on a current collector, the active layer having a mass load of 48 mg/cm2 (480 g/m2), thereby also anticipating the claimed range ([0106]).  The electrolytic solution can comprise an imide anion-based lithium salt (see [0096]).  The anode active material layer comprises an active material comprising natural graphite and a “secondary material” comprising hard (non-graphitizable) carbon ([0107]).  The secondary material is tantamount to the claimed “spacer.”  Regarding claim 2, the diameter of the spacer is 11 microns, which anticipates the claimed range ([0107]).  The diameter of the anode active material is 20 microns ([0107]), thus the ratio of D(active material) to D(spacer) is 1.8, which anticipates the claimed range.  Regarding claim 3, the spacer is present in an amount of 10% by mass of the anode active layer, which anticipates the claimed range ([0107]).  Regarding claim 4, the surface area of the spacer is 5.5 m2/g ([0107]), which anticipates the claimed range.  Regarding claim 7, the cathode current collector is made of aluminum ([0106]).  

Tokuda et al. is directed to a nonaqueous electrolyte for a secondary battery.  The electrolyte may contain a difluorophosphate additive that may be lithium difluorophosphate ([0144]).  The preferred amount is 0.001-5% by weight ([0180]).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the artisan would be motivated to use the lithium difluorophosphate of Tokuda et al. in the electrolyte solution of Azami et al.  As disclosed in Tokuda et al. when the additive is used in the above amount, the discharge load characteristics of the battery are improved ([0180]).  As such, the artisan would be motivated to use the lithium difluorophosphate of Tokuda et al. in the electrolyte solution of Azami et al.  Regarding claim 9, the weight percent disclosed by Tokuda et al. overlaps the claimed range and therefore renders it obvious. 


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Azami et al. in view of Tokuda et al. as applied to claims 1-4, 7 and 9 above, and further in view of JP 2014-127370.
Modified Azami et al. do not expressly teach that the electrolytic solution comprises a composite of the imide-based salt and a lithium salt other than the imide-based salt, a mole ratio of one to the other being the range of 1/9 – 9/1 as recited in claim 5, nor that the total concentration of electrolyte comprising these salts is in the range of 0.1-3 M, as recited in claim 6. 

Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the artisan would be motivated to use the LiPF6/LiTFSI combination of JP ‘370 as the electrolyte salt of Azami et al.  JP ‘370 teaches in the paragraph bridging the last two pages of the machine translation that the high rate performance is improved when these salts are used in combination.  As such, the artisan would be motivated to use the LiPF6/LiTFSI combination of JP ‘370 as the electrolyte salt of Azami et al.   Further, the disclosed total concentration of 1.0 or 1.2 M renders obvious the range of claim 6. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Azami et al. in view of Tokuda et al. as applied to claims 1-4, 7 and 9 above, and further in view of JP 7-045304.
While Azami et al. teach that the electrolyte solvent may be selected from many species including EC, DMC and EMC, the reference does not expressly teach that these three are used in the same electrolyte at the recited ratio.  
JP ‘304 teaches in the abstract an organic electrolyte secondary battery comprising an electrolyte comprising EC:DMC:EMC at a volume ratio of 30-50 : 10-50 : 10-50. 
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the artisan would be motivated to use the EC/DMC/EMC combination of JP ‘370 in the electrolyte of Azami et al.  In the abstract, JP ‘304 teaches that “discharge capacity lowers little with the advance of charging and discharge cycle.”  .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Azami et al. in view of Tokuda et al. as applied to claims 1-4, 7 and 9 above, and further in view of WO 2015/146900.  
Azami et al. do not expressly teach that the anode active material is a graphite particle having pores on the surface and having hollow or interconnected pores as recited in claim 10.  
WO ‘900 is directed to a graphite active material for a negative electrode.  In Figure 1 and on page 4 of the machine translation, the reference teaches a graphite having a surface channel (pore) (1) which is interconnected with hollow pores 2 inside the graphite particles.
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the artisan would be motivated to use the graphite of WO ‘900 as the negative active material of Azami et al.  On page 3, last paragraph of the translation, WO ‘900 teaches that the channel/pore structure results in the input characteristics being further improved.  Further on page 1, second-to-last paragraph, it is disclosed that “improved capacity characteristics can be obtained.”  Accordingly, the artisan would be motivated to use the graphite of WO ‘900 as the negative active material of Azami et al.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 12, 2021